Citation Nr: 1223685	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  05-26 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for nose bleeds, to include as secondary to hypertension, Agent Orange, or diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2009, the Board denied entitlement to service connection for nose bleeds, and found that the Veteran had not appealed the issue of entitlement to service connection for hypertension.  The Veteran appealed the April 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 decision, the Court reversed the Board's determination that the Veteran did not appeal the June 2004 denial of his claim for hypertension, and remanded the issue of service connection for nosebleeds to the Board for further adjudication.  

In August 2011, the Board remanded the Veteran's claims to the RO for further action.  The matters have been returned to the Board for further appellate consideration.


FINDING OF FACT

In a written statement submitted in June 2012, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for hypertension and entitlement to service connection for nose bleeds, to include as secondary to hypertension, Agent Orange, or diabetes mellitus.


CONCLUSION OF LAW

The criteria for withdrawal of the issues of entitlement to service connection for hypertension and entitlement to service connection for nose bleeds, to include as secondary to hypertension, Agent Orange, or diabetes mellitus, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

Here, in June 2012, prior to the promulgation of a decision in the appeal, the Veteran notified VA in writing that he wanted to withdraw his appeal of the issues of entitlement to service connection for hypertension and entitlement to service connection for nose bleeds, to include as secondary to hypertension, Agent Orange, or diabetes mellitus.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.

The appeal for entitlement to service connection for nose bleeds, to include as secondary to hypertension, Agent Orange, or diabetes mellitus, is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


